Exhibit 10.34

 

FORM OF RESTRICTED STOCK AWARD AGREEMENT

 

SUPREME INDUSTRIES, INC.

    LONG-TERM INCENTIVE PLAN

 

Pursuant to the Supreme Industries, Inc.      Long-Term Incentive Plan (the
“Plan”) for key employees, key contractors, and outside directors of Supreme
Industries, Inc., a Delaware corporation (the “Company”) and its Subsidiaries,

 

--------------------------------------------------------------------------------

(the “Participant”)

 

has been granted a Restricted Stock Award in accordance with Section    of the
Plan.

 

1.             Terms of Award.  The number of shares of Common Stock awarded
under this Award Agreement (this “Agreement”) is           shares (the “Awarded
Shares”).  The Date of Grant of this Award is               , 20   .

 

2.             Subject to Plan.  This Agreement is subject to the terms and
conditions of the Plan, and the terms of the Plan shall control to the extent
not otherwise inconsistent with the provisions of this Agreement.  To the extent
the terms of the Plan are inconsistent with the provisions of the Agreement,
this Agreement shall control.  The capitalized terms used herein that are
defined in the Plan shall have the same meanings assigned to them in the Plan. 
This Agreement is subject to any rules promulgated pursuant to the Plan by the
Board or the Committee and communicated to the Participant in writing.

 

3.             Vesting.  Except as specifically provided in this Agreement and
subject to certain restrictions and conditions set forth in the Plan, the
Awarded Shares shall be vested as follows:

 

(a)           One third (1/3rd) of the Awarded Shares (with any fractional
shares rounded down to the next whole number) shall vest on the first
anniversary of the Date of Grant, provided that the Participant is employed by
(or, if the Participant is a Contractor or an Outside Director, is providing
services to) the Company or a Subsidiary on such date; and

 

(b)           An additional one-third (1/3rd) of the Awarded Shares (with any
fractional shares rounded down to the next whole number) shall vest on the
second anniversary of the Date of Grant, provided that the Participant is
employed by (or, if the Participant is a Contractor or an Outside Director, is
providing services to) the Company or a Subsidiary on such date; and

 

(c)           The remaining Awarded Shares shall vest on the third anniversary
of the Date of Grant, provided that the Participant is employed by (or, if the
Participant is a Contractor or an Outside Director, is providing services to)
the Company or a Subsidiary on such date.

 

Notwithstanding the foregoing, (A) the vesting of all Awarded Shares shall
automatically accelerate in full upon the occurrence of a Change in Control,
provided the Participant is employed by (or, if the Participant is a Contractor
or an Outside Director, is providing services to) the Company or a Subsidiary on
that date, or if the Participant is no longer employed by or providing services
to the Company or a Subsidiary, if the Participant’s Termination of Service is
due to a termination of his employment by the Company without Cause (as defined
below) or by the Participant for Good Reason (as defined below) within the six
(6) month period immediately prior to the occurrence of a Change in Control; and
(B) in the event the Participant suffers a Termination of Service due to his
Disability (as defined below), his death, due to a termination of his employment
by the Company without Cause (as defined below) or by his termination of his
employment for Good Reason (as defined below), the number of Awarded Shares
treated as vested under this Agreement as of the date of such Termination of
Service shall be determined based upon the number of Awarded Shares that would
have vested by the first anniversary of the date of such Termination of
Service.  For purposes of this Agreement, the terms “Disability”, “Cause” and
“Good Reason” shall having the meanings assigned to such terms in that certain
Employment Agreement effective           , 20   by and among the Company,
Supreme Indiana Operations, Inc. and the Participant (the “Employment
Agreement”).

 

--------------------------------------------------------------------------------


 

4.             Forfeiture of Awarded Shares.  Awarded Shares that are not vested
in accordance with Section 3 shall be forfeited on the date of the Participant’s
Termination of Service; provided, however, if the Participant’s Termination of
Service’s due to a termination of his employment by the Company without Cause or
by the Participant for Good Reason, then Awarded Shares that are not vested
shall be forfeited on the date that is six (6) months after the Participant’s
Termination of Service without Cause or for Good Reason.  Upon forfeiture, all
of the Participant’s rights with respect to the forfeited Awarded Shares shall
cease and terminate, without any further obligations on the part of the Company.

 

5.             Restrictions on Awarded Shares.  Awarded Shares that are not
vested in accordance with Section 3 and which are subject to forfeiture in
accordance with Section 4 shall be subject to the terms, conditions, provisions,
and limitations of this Section 5.

 

(a)           Subject to the provisions of the Plan and the other terms of this
Agreement, from the Date of Grant until the date the Awarded Shares are vested
in accordance with Section 3 and no longer subject to forfeiture in accordance
with Section 4 (the “Restriction Period”), the Participant shall not be
permitted to sell, transfer, pledge, or assign any of the Awarded Shares. 
Except for these limitations, the Committee may, in its sole discretion, remove
any or all of the restrictions on such Awarded Shares whenever it may determine
that, by reason of changes in Applicable Law or other changes in circumstances
arising after the date of this Agreement, such action is appropriate.

 

(b)           Except as provided in paragraph (a) above, the Participant shall
have, with respect to his or her Awarded Shares, all of the rights of a
stockholder of the Company, including the right to vote the shares, and the
right to receive any dividends thereon.

 

6.             Legend.  Awarded Shares electronically registered in the
Participant’s name shall note that such shares are Restricted Stock.  If
certificates for Awarded Shares are issued, the following legend shall be placed
on all such certificates:

 

On the face of the certificate:

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

On the reverse:

 

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Supreme Industries, Inc.     
Long-Term Incentive Plan, a copy of which is on file at the principal office of
the Company in Goshen, Indiana.  No transfer or pledge of the shares evidenced
hereby may be made except in accordance with and subject to the provisions of
said Plan and Award Agreement.  By acceptance of this certificate, any holder,
transferee or pledgee hereof agrees to be bound by all of the provisions of said
Plan and Award Agreement.”

 

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

All Awarded Shares owned by the Participant shall be subject to the terms of
this Agreement and shall be represented by a certificate or certificates bearing
the foregoing legend.

 

7.             Delivery of Certificates.  The Company shall electronically
register the Awarded Shares in the Participant’s name or, if requested in
writing by the Participant in accordance with Section    of the Plan, shall
deliver certificates for the Awarded Shares free of restriction under this
Agreement as soon as administratively practicable after, and only after, the
Restriction Period has expired and such shares are no longer subject to
forfeiture pursuant to Section 4. In connection with the issuance of a
certificate for

 

2

--------------------------------------------------------------------------------


 

Restricted Stock, the Participant shall endorse such certificate in blank or
execute a stock power in a form satisfactory to the Company in blank and deliver
such certificate and executed stock power to the Company.

 

8.             Voting.  The Participant, as record holder of the Awarded Shares,
has the exclusive right to vote, or consent with respect to, such Awarded Shares
until such time as the Awarded Shares are transferred in accordance with this
Agreement or a proxy is granted pursuant to Section 9 below; provided, however,
that this Section 8 shall not create any voting right where the holders of such
Awarded Shares otherwise have no such right.

 

9.             Proxies.  The Participant may not grant a proxy to any person,
other than a revocable proxy not to exceed 30 days in duration granted to
another stockholder for the sole purpose of voting for directors of the Company.

 

10.          Adjustment to Number of Awarded Shares.  The number of Awarded
Shares shall be subject to adjustment in accordance with Articles   -   of the
Plan; provided, however, that any fractional shares resulting from such
adjustment shall be eliminated.  Any adjustments determined by the Board shall
be final, binding, and conclusive.

 

11.          Specific Performance.  The parties acknowledge that remedies at law
will be inadequate remedies for breach of this Agreement and consequently agree
that this Agreement shall be enforceable by specific performance.  The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

12.          Participant’s Representations.  Notwithstanding any of the
provisions hereof, the Participant hereby agrees that he will not acquire any
Awarded Shares, and that the Company will not be obligated to issue any Awarded
Shares to the Participant hereunder, if the issuance of such shares shall
constitute a violation by the Participant or the Company of any provision of any
law or regulation of any governmental authority.  Any determination in this
connection by the Company shall be final, binding, and conclusive.  The
obligations of the Company and the rights of the Participant are subject to all
Applicable Laws, rules, and regulations.

 

13.          Participant’s Acknowledgments.  The Participant acknowledges
receipt of a copy of the Plan, which is annexed hereto, and represents that he
or she is familiar with the terms and provisions thereof, and hereby accepts
this Award subject to all the terms and provisions thereof.  The Participant
hereby agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Board or the Committee upon any questions arising under
the Plan or this Agreement.  The Participant further acknowledges and agrees
that, to the fullest extent permitted under Applicable Law, the Participant (as
consideration for receiving and accepting this Agreement and the Awarded Shares
granted hereunder) hereby irrevocably covenants not to sue any Person other than
the Company over any Claims and waives and releases any right or opportunity the
Participant might have to assert (or participate or cooperate in) any Claims
against any member of the Board or the Committee, any Subsidiary of the Company,
any shareholder of the Company, or any existing or former director, officer, or
Employee of the Company or any Subsidiary.

 

14.          Recoupment for Restatements.  The Participant acknowledges and
agrees that the Company may recoup all or any portion of the Common Stock
received by the Participant under the Plan, whether pursuant to this Agreement
or otherwise, in the event of a restatement of the Company’s financial
statements as set forth in the Company’s clawback policy, if any, as may be
approved by the Board from time to time.

 

15.          No Right to Continued Employment or Service.  Neither this
Agreement nor any action taken hereunder shall be construed to confer upon the
Participant any right to continue in the employ or to provide services to the
Company or any Subsidiary, whether as an Employee, Contractor, or Outside
Director, or to interfere with or restrict in any way the right of the Company
or any Subsidiary to discharge the Participant as an Employee, Contractor, or
Outside Director at any time.

 

16.          Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this Agreement to the laws of
another state).

 

17.          Legal Construction.  In the event that any one or more of the
terms, provisions, or agreements that are contained in this Agreement shall be
held by either a court of competent jurisdiction, with respect to Claims under
Section 7, or by an arbitrator, with respect to all other Claims under the
Agreement, to be invalid, illegal, or unenforceable in any respect for any
reason, the invalid, illegal, or unenforceable term, provision, or agreement
shall not affect any other term, provision, or agreement that is contained in
this Agreement and this Agreement shall be construed in all respects as if the
invalid, illegal, or unenforceable term, provision, or agreement had never been
contained herein.

 

3

--------------------------------------------------------------------------------


 

18.          Covenants and Agreements as Independent Agreements.  Each of the
covenants and agreements that are set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement.  The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

 

19.          Entire Agreement.  This Agreement together with the Plan supersede
any and all other prior understandings and agreements, either oral or in
writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter.  All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement.  Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement, or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.

 

20.          Parties Bound.  The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein.  No person or entity shall
be permitted to acquire any Awarded Shares without first executing and
delivering an agreement in the form satisfactory to the Company making such
person or entity subject to the restrictions on transfer contained in Section 5
hereof.

 

21.          Modification.  No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties.  Notwithstanding the preceding sentence, the
Company may amend the Plan to the extent permitted by the Plan.

 

22.          Headings.  The headings that are used in this Agreement are used
for reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

23.          Gender and Number.  Words of any gender used in this Agreement
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.

 

24.          Notice.  Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Participant, as the case may be, at the addresses set forth below, or at
such other addresses as they have theretofore specified by written notice
delivered in accordance herewith:

 

(a)                                 Notice to the Company shall be addressed and
delivered as follows:

 

Supreme Industries, Inc.

 

Attn:  Chief Financial Officer

Facsimile:

 

(b)                                 Notice to the Participant shall be addressed
and delivered as set forth on the signature page.

 

25.          Tax Requirements.  The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement, the method and timing for filing an election to include this
Agreement in income under Section 83(b) of the Code, and the tax consequences of
such election.  By execution of this Agreement, the Participant agrees that if
the Participant makes such an election, the Participant shall provide the
Company with written notice of such election in accordance with the regulations
promulgated under Code Section 83(b).  The Company or, if applicable, any
Subsidiary (for purposes of this Section 25, the term “Company” shall be deemed
to include any applicable Subsidiary), shall have the right to deduct from all
amounts paid in cash or other form in connection with the Plan, any federal,
state, local, or other taxes required by law to be withheld in connection with
this Award.  The Company may, in its sole discretion, also require the
Participant receiving shares of Common Stock issued under the Plan to pay the
Company the amount of any taxes that the Company is required to withhold in
connection with the Participant’s income arising with respect to this Award. 
Such payments shall be required to be made when requested by the Company and may
be required to be made prior to the delivery of any certificate representing
shares of Common Stock.  Such payment may be made by (i) the delivery of cash to
the Company in an amount that equals or exceeds (to avoid the issuance of
fractional shares under (iii) below) the required tax withholding obligations of
the Company; (ii) if the Company, in its sole discretion, so consents in
writing, the actual delivery by the Participant to the Company of shares of
Common Stock, which shares so delivered have an aggregate Fair Market Value that
equals or exceeds (to avoid the issuance of fractional shares under (iii) below)
the required

 

4

--------------------------------------------------------------------------------


 

tax withholding payment; (iii) if the Company, in its sole discretion, so
consents in writing, the Company’s withholding of a number of shares to be
delivered upon the vesting of this Award, which shares so withheld have an
aggregate Fair Market Value that equals (but does not exceed) the required tax
withholding payment; or (iv) any combination of (i), (ii), or (iii).  The
Company may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Participant.

 

[Signature Page to Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

 

COMPANY:

 

 

 

SUPREME INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

Signature

 

 

 

Name:

 

 

Address:

 

 

6

--------------------------------------------------------------------------------